PER CURIAM.
The issue in this case is whether a comment made by the judge at the time of defendant’s conviction for violation of probation indicates that the judge incorrectly believed that defendant had the burden to prove that he did not violate probation or merely expressed the notion that defendant had a “burden” to comply with the terms of his probation. In its brief, the State concedes that without clarification the record warrants a reversal. Because of the ambiguity in the record, we reverse for a new violation hearing.
REVERSED AND REMANDED for a new violation of probation hearing.